Citation Nr: 1243976	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-24 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUES

1.  Whether an overpayment of nonservice-connected pension benefits in the amount of $3,458.00 (US dollars) was properly created. 

2.  Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $3,458.00 (US dollars). 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service in the US Marine Corps from October 1970 to October 1973.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an April 2008 letter decision by the Committee on Waivers and Compromises, at the Milwaukee, Wisconsin, VA Pension Center, that denied the appellant's request for a waiver of the recovery of the overpayment at issue.  The Board would note that while the Milwaukee VA Pension Center issued the initial action and has provided various appellate documents to the appellant, the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, is the appellant's servicing office based on where he resides.  

The record reflects that in August 2011, the appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) at the RO in St. Louis.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The appellant had been awarded a nonservice-connected pension and was in receipt of said monies at the start of calendar year 2007.  The appellant was convicted of a crime and on March 7, 2007, he was incarcerated at the Pacific Correctional Center in Pacific, Missouri.  As he explained at his hearing, the appellant attended a lecture at the correctional facility where he was informed that he needed to contact the VA and inform the VA of his incarceration.  He was further told that he could not receive his full nonservice-connected pension amount while incarcerated and that if he did receive the full amount while incarcerated, an overpayment would result that he would have to repay.  

Subsequently, the appellant contacted the VA via VA Form 21-4138, Statement in Support of Claim, received September 7, 2007.  On that form, the appellant specifically requested that the payment of nonservice-connected pension benefits be stopped immediately.  Moreover, he stated that he had been incarcerated since March 7, 2007, and that any checks that had been sent to his former address had been negotiated by an individual or individuals who were not authorized to perform said negotiation.  

Upon receiving the notification from the appellant, the Milwaukee VA Pension Center sent a letter to the Missouri corrections department requesting verification of the appellant's confinement.  Said verification was received and then the Milwaukee VA Pension Center contacted the appellant informing him that an overpayment had been created in the amount of $3,458.00 (US dollars).  Following that notice, the appellant requested that a waiver of payment of the $3,458.00 (US dollars) be granted based upon hardship.  Said waiver was subsequently denied and the appellant has appealed to Board for review.  

The appellant has disputed the creation of the debt and has asked that the repayment of the debt be waived by the Committee on Waivers and Compromises.  The Committee denied the appellant's request for a waiver based on the concept of unjust enrichment through the receipt of the monies and that repayment of the debt would not cause an undue hardship on the appellant.  Despite this conclusion, the appellant has continued to challenge not only the creation of the debt, including the amount, but also asks that the debt be waived. 

Because the appellant has challenged the proper creation of the debt, further appellate review by the Board with regard to the appellant's waiver claim must be deferred pending formal adjudication of his challenge to the validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when a veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the veteran's challenge to the lawfulness of the debt asserted against him or her"); VAOPGCPREC 6-98 (July 24, 1998) (holding that when a veteran challenges the validity of the debt and seeks waiver of the debt, the [RO] must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee on Waivers and Compromises).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911(c)(1) (2012).  Resolution of the creation issue should precede consideration of the waiver issue. 

Therefore, in order to give the appellant every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  Accordingly, this case is REMANDED for the following actions:

1.  The AMC/RO should request copies of all files, including those that are "temporary" in nature, of the appellant's currently located at the Milwaukee VA Pension Center, the St. Paul Debt Management Center, and the St. Louis RO, and these files should be included in the claims folder for review.

2.  The RO/AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority with regard to the creation issue only.  A copy of the notification letter should be included in the claims folder for future review.  

3.  The RO/AMC should request that the appellant provide a current financial status report listing all monthly income, monthly expenses, and assets (to include bank account information).  Once obtained, all documentation should be associated with the claims folder.  Additionally, the appellant should be provided the opportunity to provide financial information showing all income received from January 1, 2007, onward.  He may submit supporting documentation, such as a copy of his tax returns or other financial information, if he so desires.  He may also complete an income eligibility verification report (EVR) for the years 2007 forward.  Any received documents should be included in the claims folder for future review. 

4.  The RO/AMC should then undertake an audit of the appellant's compensation benefits account, from January 1, 2007, to the present, in order to provide the basis for the calculation of the overpayment in this case.  The amounts and sources of income and the period in which the overpayment is based should be set forth in detail.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the appellant, as well as the amounts properly due or deducted due to mitigating circumstances.  In addition, the audit should include the amount of the overpayment that was repaid by the appellant, if any.  A copy of the written audit should be inserted into the claims file and another provided to the appellant and his representative. 

5.  The RO/AMC should conduct an investigation as to whether the appellant negotiated all of the nonservice-connected pension checks sent to the appellant from March 1, 2007, to October 1, 2007.  The RO/AMC should make a specific determination from an examination of the negotiated checks whether the appellant actually cashed the checks or whether another party did so.  In this regard, the Board notes that two of the signed checks appear to omit the letter "S" at the end of the Veteran's last name (as compared to other signatures of record that clearly are from the Veteran) and one signed check uses a first name that is not the Veteran's.  Such discrepancies do appear to lend some credence to the possibility that the checks were improperly cashed by someone other than the Veteran.  Further toward resolving this question,  
the RO/AMC should contact the place of negotiation of the checks and discover whether there is a record, to include videographic or photographic, of the individual or individuals who negotiated the appellant's nonservice-connected pension remunerations.  A copy of all findings should be included in the claims folder and another copy should be provided to the appellant and his accredited representative.  

6.  If, following the above, it is determined that the debt was validly created, the RO's/AMC's Committee on Waivers and Compromises (Committee) should then readjudicate the appellant's request for waiver of recovery of the overpayment of compensation benefits - in the amount calculated pursuant to the above-described actions - with express consideration of the provisions of 38 C.F.R. §§ 1.962, 1.963, 1.963(a), and 1.965(a) (2012), and each element of the of equity and good conscience standard.  In the determination, the Committee must specifically discuss if the appellant received all of the monies negotiated during the period of question and whether the appellant was unjustly enriched for the whole period in question.  If the claim continues to be denied, the RO/AMC should provide to the appellant and his representative with an appropriate supplemental statement of the case and should afford them the opportunity to respond. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


